Quinn, Chief Judge
(dissenting):
At the outset it is important to point out that an examination of a pair of trousers obtained from the accused, and admitted into evidence without objection, disclosed the presence of semen on the fly. The amount was too small to test for blood characteristics. Nevertheless, the accused tried to explain its presence. He said that after the first act of copulation with his wife he put on a pair of trousers to go to the bathroom. He admitted he did not ordinarily do so but he did on this occasion because the child occupied the bedroom directly across the hall from the bathroom door. In my opinion, this effort to explain away part of the incriminating evidence emphasizes the failure to counter the other damaging evidence with means that were exclusively within his control.
Of course an accused can refuse to testify and that fact cannot be the subject of adverse comment; nor can an accused be called upon to provide evidence against himself. We are not, however, dealing with the right to remain silent or with the privilege against self-incrimination. What is involved is the right of the prosecution to comment on matters in evidence damaging to the accused which the accused has not refuted or denied in his own testimony upon the merits. Once the accused testifies, he waives the privilege against self-incrimination. From that point on, the prosecuting attorney can legitimately comment on the adverse inferences flowing from the accused’s failure to refute or deny matters in evidence. Diggs v United States, 220 Fed 545 (CA 9th Cir) (1915), affirmed 242 US 470, 61 L ed 442, 37 S Ct 192 (1917); United States v Sahadi, 292 F2d 565 (CA 2d Cir) (1961); Dyson v United States, 283 F2d 636 (CA 9th Cir) (1960), cert den 366 US 974, 6 L ed 2d 1264, 81 S Ct 1944 (1961). “It has long been the law,” said the Court of Appeals in the Sahadi case, “that when an accused voluntarily takes the stand his failure to explain incriminating circumstances is subject to the inferences to be naturally drawn therefrom.” Sahadi, supra, at page 568.
As I read trial counsel’s argument, he was not asking the court-martial to draw an inference adverse to the accused because he had previously been asked to submit to an appropriate test and had refused. In fact, he specifically ruled out that circumstance by calling attention to the fact that there was no “testimony of any type as to whether *84he was asked to” submit to a test. All his remarks were addressed directly to the accused’s testimony, especially to the significant fact that while the accused vehemently denied the offense, and attempted to overcome the corroborative effect on the child’s testimony of the presence of semen on his trousers, by suggesting a way in which the substance might have gotten there, he was silent about the most obvious and direct means, which were peculiarly within his control, to refute the implications of the Government’s case. True, the test provided an 85%, rather than 100%, chance of escaping the web of incrimination spun by the Government, but the chance is so substantial that I believe his failure to avail himself of it left him open to trial counsel’s argument.
The accused’s testimony presented a contradiction. On the one hand, he strongly protested his innocence, and advanced numerous estimates of time and condition to show he could not have committed the act charged; on the other, he said nothing whatever about a circumstance that gave him an 85% factual chance to disprove the victim’s testimony. I think the contradiction was a legitimate subject of argument by trial counsel.
I disagree with the conclusion in the principal opinion that evidence of the accused’s drinking was admissible as part of the res gestae of the offense. However, the case turned specifically and directly on the sharp conflict between the child’s testimony and that of the accused; she said he did the act; he said it never happened. In my opinion, the error in the admission of the evidence presents no fair risk of prejudice. I would affirm the decision of the board of review.